     Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 1 of 17


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OFF-WHITE LLC,
                                                  20 Civ. 5194 (KPF)
                      Plaintiff,


                 v.                                 PRELIMINARY
                                                 INJUNCTION ORDER
24 HOURS DELIVERY STORE, 24-HOUR
STORE, ALL KIND OF PRINT SHOELACES
STORE, ANGELAGOODMOOD STORE,
BLACK & WHITE WORLD, BUMBLEBEE
007 STORE, CASEMALL STORE,
COOLSTRING OFFICIAL STORE,
CUTEPHONECASE STORE, FEAR-OF-GOD
STORE, GIGC STORE, KLUCKY BABY
STORE, LANFOO STORE, LEYOU OFFICIAL
STORE, LINDSEY SEADER STORE,
LOVEPET STORE, MAG FOND OFFICIAL
STORE, MSTACCHI BOYS STORE, NO.
ZIJIN-1, OCTAIM OFFCIAL STORE, OFF-
WHITE TM STORE, RUIYI SNEAKER
STORE, SDD08 STORE, SHOP2538012
STORE, SHOP4737010 STORE,
SHOP5321002 STORE, SHOP5404017
STORE, SHOP5480098 STORE,
SHOP5486107 STORE, SHOP5585422
STORE, SHOP5592070 STORE,
SHOP5728185 STORE, SHOP5748048
STORE, SHOP5784673 STORE,
SHOP5792205 STORE, SHOP5795002
STORE, SHOP5798623 STORE,
STORE3734010 STORE, STREET TREND
STORE, SUPREPET STORE, TEASEA
STORE, TING KEYCHAIN STORE, UBZ
SNOW BOOT STORE, WARDROBE DONG
STORE, WEIOU LACES OFFICIAL STORE,
WELCOME DROPSHIP DROPSHIP STORE,
XINGMENGYA STORE, YI PEEN STORE and
YOLACE STORE,

                      Defendants.
 Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 2 of 17

                          GLOSSARY

Term                 Definition
Plaintiff or Off-    Off-White LLC
White
Defendants           2017pingan, 11861070, adnahendr-0 ,
                     adyshope,                    angel-fashionshop,
                     awesomestuff95, best.deals.online1, cvcvx_1,
                     deby-shop,      dr.alluka,    drjj1990,    easy-
                     fashionshop,       edam1980,      exander-shop,
                     fastfreeshop1, ganbar_92, gihanmadh-64,
                     haiyun_w, hena-5, hoda-shop, janeche-87,
                     jay_customstore,        jh1919,     kanling_37,
                     kumalman_0,         lesas-10,    limasimashop,
                     lodell_11,         luca-847,        ma-225045,
                     mila81_shop,                   onlypositivevibe,
                     rafaekotymbeko-0, robyco99, sahruguna-8,
                     sapahe-0, sh0man, simleng0, souela-15,
                     supre-win, tablshop, umsof-0, vacah_96,
                     veryfireshop, wwps9550, xiangxiang16889,
                     xjylnlk, yuexiaormk29 and yusan98
AliExpress           Aliexpress.com, an online marketplace
                     platform      that    allows    manufacturers,
                     wholesalers       and      other     third-party
                     merchants, like Defendants, to advertise,
                     offer for sale, sell, distribute and ship their
                     wholesale and retail products originating
                     from China directly to consumers across the
                     world and specifically to consumers residing
                     in the U.S., including New York
Epstein Drangel      Epstein Drangel LLP, counsel for Plaintiff
New York Address     244 Madison Ave, Suite 411, New York, NY
                     10016
Complaint            Plaintiff’s Complaint filed on July 7, 2020
Application          Plaintiff’s Ex Parte Application for: 1) a
                     temporary restraining order; 2) an order
                     restraining Merchant Storefronts (as defined
                     infra) and Defendants’ Assets (as defined
                     infra) with the Financial Institutions (as
                     defined infra); 3) an order to show cause why
                     a preliminary injunction should not issue; 4)
                     an order authorizing bifurcated and
                     alternative service and 5) an order
                     authorizing expedited discovery filed on July
                     7, 2020
Abloh Dec.           Declaration of Virgil Abloh in Support of
                     Plaintiff’s Application
Yamali Dec.          Declaration of Danielle S. Yamali in Support
                                i
 Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 3 of 17

                     of Plaintiff’s Application
Off-White Products   A high-end line of men’s and women's
                     apparel, as well as shoes, accessories,
                     jewelry, and other ready-made goods,
                     marketed under the Off-White Brand (defined
                     infra)
Off-White Brand      The trademarks, Off-White™ and Off- White
                     c/o Virgil Abloh™, used to market the Off-
                     White Products
Off-White            U.S. Trademark Registration Nos.: 5,119,602
Registrations        for “OFF WHITE” for a variety of goods in
                     Class 25 with a constructive date of first use
                     of January 25, 2012, 5,713,397 for “OFF-
                     WHITE” for a variety of goods in Class 25,
                     5,710,328 for “OFF-WHITE C/O VIRGIL
                     ABLOH” for a variety of goods in Class 9,
                     5,572,836 for “OFF-WHITE C/O VIRGIL
                     ABLOH” for a variety of goods in Class 25, 5,
                     710,287 for “OFF-WHITE C/O VIRGIL
                     ABLOH” for a variety of goods in Class 14,

                     5,150,712 for       for a variety of goods in

                     Class 18 and 25, 5, 710,288 for           for a



                     variety of goods in Class 14, 5,307,806 for
                     for a variety of goods in Class 18 and 25,


                     5,835,552 for        for a variety of goods in


                     Class 9, 5,387,983 for         for a variety of


                     goods in Class 25, 5,445,222 for     for a
                     variety of goods in Class 25, 5,800414 for


                            for a variety of goods in Class 9 and

                     25, 5,681,805 for        for a variety of goods


                     in Class 9 and 5,663,133 for             for a
                     variety of goods in Class 25

                                ii
 Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 4 of 17

Off-White              U.S. Trademark Serial Application Nos.:
Applications
                       88/080,002 for       , for a variety of goods in


                    Class 25 and 88/041,456 for               , for a
                    variety of goods in Class 18 and Class 25
Off-White Marks     The marks covered by the Off-White
                    Registrations and the Off-White Applications
Counterfeit         Products bearing or used in connection with
Products            the Off-White Marks, and/or products in
                    packaging and/or containing labels bearing
                    the Off-White Marks, and/or bearing or used
                    in connection with marks that are
                    confusingly similar to the Off-White Marks
                    and/or products that are identical or
                    confusingly similar to the Off-White Products
Infringing Listings Defendants’ listings for Counterfeit Products
User Accounts       Any and all websites and any and all
                    accounts with online marketplace platforms
                    such as AliExpress, as well as any and all as
                    yet undiscovered accounts with additional
                    online marketplace platforms held by or
                    associated with Defendants, their respective
                    officers, employees, agents, servants and all
                    persons in active concert or participation
                    with any of them
Merchant            Any and all User Accounts through which
Storefronts         Defendants,     their     respective     officers,
                    employees, agents, servants and all persons
                    in active concert or participation with any of
                    them operate storefronts to manufacture,
                    import, export, advertise, market, promote,
                    distribute, display, offer for sale, sell and/or
                    otherwise deal in Counterfeit Products, which
                    are held by or associated with Defendants,
                    their respective officers, employees, agents,
                    servants and all persons in active concert or
                    participation with any of them
Defendants’ Assets Any and all money, securities or other
                    property or assets of Defendants (whether
                    said assets are located in the U.S. or abroad)
Defendants’         Any and all financial accounts associated
Financial Accounts with or utilized by any Defendants or any
                    Defendants’ User Accounts or Merchant
                    Storefront(s) (whether said account is located
                    in the U.S. or abroad)
Financial           Any banks, financial institutions, credit card
                                  iii
 Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 5 of 17

Institutions         companies and payment processing agencies,
                     such as PayPal Inc. (“PayPal”), Payoneer Inc.
                     (“Payoneer”), the Alibaba Group d/b/a
                     Alibaba.com      payment      services    (e.g.,
                     Alipay.com Co., Ltd., Ant Financial Services
                     Group), PingPong Global Solutions, Inc.
                     (“PingPong”) and other companies or agencies
                     that engage in the processing or transfer of
                     money and/or real or personal property of
                     Defendants
Third Party          Online marketplace platforms, including,
Service Providers    without limitation, those owned and
                     operated, directly or indirectly by AliExpress,
                     as well as any and all as yet undiscovered
                     online marketplace platforms and/or entities
                     through which Defendants, their respective
                     officers, employees, agents, servants and all
                     persons in active concert or participation
                     with any of them manufacture, import,
                     export,     advertise,    market,      promote,
                     distribute, offer for sale, sell and/or
                     otherwise deal in Counterfeit Products which
                     are hereinafter identified as a result of any
                     order entered in this action, or otherwise




                                iv
       Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 6 of 17




      WHERAS, Plaintiff having moved ex parte on July 7, 2020 against

Defendants for the following: (i) a temporary restraining order; (ii) an order

restraining Merchant Storefronts and Defendants’ Assets with the Financial

Institutions; (iii) an order to show cause why a preliminary injunction should not

issue; (iv) an order authorizing bifurcated and alternative service; and (v) an

order authorizing expedited discovery (Dkt. #9);

      WHEREAS, the Court entered an Order granting Plaintiff’s Application on

July 17, 2020 which ordered Defendants to appear on July 31, 2020 at 2:00 p.m.

to show cause why a preliminary injunction should not issue (“Show Cause

Hearing”) (Dkt. #14);

      WHEREAS, on July 23, 2020, pursuant to the alternative methods of

service authorized by the TRO, Plaintiff served the Summons, Complaint, TRO

and all papers filed in support of the Application on each and every Defendant;

      WHEREAS, on July 31, 2020 at 2:00 p.m., Plaintiff appeared at the Show

Cause Hearing, however, no Defendants appeared.

                                        ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place

      through the pendency of this litigation, and issuing this Order is

      warranted under Federal Rule of Civil Procedure 65 and Section 34 of the

      Lanham Act.

      a) Accordingly, Defendants are hereby restrained and enjoined from

         engaging in any of the following acts or omissions pending the final

         hearing and determination of this action or until further order of the


                                        1
Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 7 of 17




 Court:

    i. manufacturing, importing, exporting, advertising, marketing,

       promoting, distributing, displaying, offering for sale, selling

       and/or otherwise dealing in Counterfeit Products or any other

       products bearing one or more of the Off-White Marks and/or

       marks that are confusingly similar to, identical to and constitute

       a counterfeiting and/or infringement of the Off-White Marks;

    ii. directly or indirectly infringing in any manner any of Plaintiff’s

       Off-White Marks;

   iii. using any reproduction, counterfeit, copy or colorable imitation

       of Plaintiff’s Off-White Marks to identify any goods or services not

       authorized by Plaintiff;

   iv. using any of Plaintiff’s Off-White Marks or any other marks that

       are confusingly similar to the Off-White Marks on or in

       connection     with    Defendants’       manufacturing,        importing,

       exporting,    advertising,       marketing,    promoting,    distributing,

       displaying, offering for sale, selling and/or otherwise dealing in

       Counterfeit Products;

    v. using any false designation of origin or false description, or

       engaging in any action which is likely to cause confusion, cause

       mistake and/or to deceive members of the trade and/or the

       public as to the affiliation, connection or association of any

       product      manufactured,         imported,     exported,    advertised,


                                    2
Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 8 of 17




       marketed, promoted, distributed, displayed, offered for sale or

       sold by Defendants with Plaintiff, and/or as to the origin,

       sponsorship or approval of any product manufactured, imported,

       exported,     advertised,       marketed,     promoted,    distributed,

       displayed, offered for sale or sold by Defendants and Defendants’

       commercial activities and Plaintiff;

   vi. secreting,    concealing,       destroying,    altering,   selling   off,

       transferring or otherwise disposing of and/or dealing with: (i)

       Counterfeit Products and/or (ii) any computer files, data,

       business records, documents or any other records or evidence

       relating to their     User Accounts, Merchant Storefronts or

       Defendants’     Assets      and    the   manufacture,      importation,

       exportation, advertising, marketing, promotion, distribution,

       display, offering for sale and/or sale of Counterfeit Products;

   vii. effecting assignments or transfers, forming new entities or

       associations, or creating and/or utilizing any other platform,

       User Account, Merchant Storefront or any other means of

       importation, exportation, advertising, marketing, promotion,

       distribution, display, offering for sale and/or sale of Counterfeit

       Products for the purposes of circumventing or otherwise avoiding

       the prohibitions set forth in this Order; and

  viii. knowingly instructing, aiding or abetting any other person or

       business entity in engaging in any of the activities referred to in


                                   3
 Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 9 of 17




        subparagraphs 1(a)(i) through 1(a)(vii) above and 1(b)(i) through

        1(b)(ii) and 1(c)(i) below.

b) Accordingly,   the   Third   Party      Service   Providers      and   Financial

  Institutions are hereby restrained and enjoined from engaging in any of

  the following acts or omissions pending the final hearing and

  determination of this action or until further order of the Court:

      i. secreting, concealing, transferring, disposing of, withdrawing,

        encumbering or paying Defendants’ Assets from or to Defendants’

        Financial Accounts until further ordered by this Court;

     ii. secreting,     concealing,       destroying,   altering,     selling   off,

        transferring or otherwise disposing of and/or dealing with any

        computer files, data, business records, documents or any other

        records or evidence relating to the Defendants’ User Accounts,

        Merchant Storefronts, Defendants’ Assets and the manufacture,

        importation, exportation, advertising, marketing, promotion,

        distribution, display, offering for sale and/or sale of Counterfeit

        Products; and

     iii. knowingly instructing, aiding, or abetting any other person or

        business entity in engaging in any of the activities referred to in

        subparagraphs 1(a)(i) through 1(a)(vii) and 1(b)(i) through 1(b)(ii)

        above.

c) Accordingly, the Third Party Service Providers are hereby restrained

  and enjoined from engaging in any of the following acts or omissions


                                      4
   Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 10 of 17




      pending the final hearing and determination of this action or until

      further order of the Court:

            i. providing services to Defendants, Defendants’ User Accounts and

              Defendants’ Merchant Storefronts, including, without limitation,

              continued operation of Defendants’ User Accounts and Merchant

              Storefronts insofar as they are connected to the Counterfeit

              Products;

           ii. secreting,   concealing,       destroying,   altering,   selling   off,

              transferring or otherwise disposing of and/or dealing with any

              computer files, data, business records, documents or any other

              records or evidence relating to the Defendants’ User Accounts,

              Merchant Storefronts, Defendants’ Assets and the manufacture,

              importation, exportation, advertising, marketing, promotion,

              distribution, display, offering for sale and/or sale of Counterfeit

              Products; and

           iii. knowingly instructing, aiding, or abetting any other person or

              business entity in engaging in any of the activities referred to in

              subparagraphs 1(a)(i) through 1(a)(vii), 1(b)(i) through 1(b)(ii) and

              1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO

   shall remain in place through the pendency of this litigation, including

   that:

   a) within seven (7) days of receipt of notice of this Order, any newly


                                          5
   Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 11 of 17




     discovered Financial Institutions who are served with this Order shall

     locate and attach Defendants’ Financial Accounts, shall provide written

     confirmation of such attachment to Plaintiff’s counsel and provide

     Plaintiff’s counsel with a summary report containing account details for

     any and all such accounts, which shall include, at a minimum,

     identifying information for Defendants and Defendants’ User Accounts,

     contact information for Defendants (including mailing addresses and e-

     mail addresses), account numbers and account balances for any and

     all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously

  granted in the TRO shall remain in place through the pendency of this

  litigation, including that:

  a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the

     Federal Rules of Civil Procedure as well as Local Civil Rule 33.3 of the

     Local Rules for the Southern and Eastern Districts of New York and

     Defendants who are served with this Order shall provide written

     responses under oath to such interrogatories within fourteen (14) days

     of service to Plaintiff’s counsel.

  b) Plaintiff may serve requests for the production of documents pursuant

     to Rules 26 and 34 of the Federal Rules of Civil Procedure and

     Defendants who are served with this Order, their respective officers,

     employees, agents, servants and attorneys and all persons in active

     concert or participation with any of them who receive actual notice of


                                      6
Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 12 of 17




   this Order shall produce all documents responsive to such requests

   within fourteen (14) days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all

   Financial Institutions who receive service of this Order shall provide

   Plaintiff’s counsel with all documents and records in their possession,

   custody or control (whether located in the U.S. or abroad), relating to

   any and all of Defendants’ Financial Accounts, User Accounts and

   Merchant Storefronts, including, but not limited to, documents and

   records relating to:

 i.    account numbers;

 ii.   current account balances;

iii.   any and all identifying information for Defendants and Defendants'

       User   Accounts,    including   names,     addresses       and   contact

       information;

iv.    any and all account opening documents and records, including, but

       not limited to, account applications, signature cards, identification

       documents, and if a business entity, any and all business

       documents provided for the opening of each and every of Defendants’

       Financial Accounts;

 v.    any and all deposits and withdrawal during the previous year from

       each and every of Defendants’ Financial Accounts and any and all

       supporting documentation, including, but not limited to, deposit

       slips, withdrawal slips, cancelled checks and account statements;


                                   7
 Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 13 of 17




 vi.    any and all wire transfers into each and every of Defendants’

        Financial Accounts during the previous year, including, but not

        limited to, documents sufficient to show the identity of the

        destination of the transferred funds, the identity of the beneficiary’s

        bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without

        limitation, identifying information and account numbers for any and

        all User Accounts that Defendants have ever had and/or currently

        maintain;

viii.   the identities, location and contact information, including any and

        all e-mail addresses, of Defendants, their respective officers,

        employees, agents, servants and all persons in active concert or

        participation with any of them;

 ix.    the nature of Defendants’ businesses and operations, methods of

        payment, methods for accepting payment and any and all financial

        information, including, but not limited to, information associated

        with Defendants’ User Accounts, a full accounting of Defendants’

        sales history and listing history under such accounts, and

        Defendants’ Financial Accounts associated with Defendants’ User

        Accounts; and

  x.    Defendants’ manufacturing, importing, exporting, advertising,

        marketing, promoting, distributing, displaying, offering for sale

        and/or selling of Counterfeit Products, or any other products


                                    8
      Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 14 of 17




             bearing the Off-White Marks and/or marks that are confusingly

             similar to, identical to and constitute a counterfeiting and/or

             infringement of the Off-White Marks.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party

   Service Providers shall provide to Plaintiff’s counsel all documents and

   records in its possession, custody or control (whether located in the U.S. or

   abroad) relating to Defendants’ User Accounts and Defendants’ Merchant

   Storefronts, including, but not limited to, documents and records relating to:

        i.   any and all User Accounts and Defendants’ Merchant Storefronts

             and account details, including, without limitation, identifying

             information and account numbers for any and all User Accounts

             and Defendants’ Merchant Storefronts that Defendants have ever

             had and/or currently maintain with the Third Party Service

             Providers;

       ii.   the identities, location and contact information, including any and

             all e-mail addresses of Defendants;

      iii.   the nature of Defendants’ businesses and operations, methods of

             payment, methods for accepting payment and any and all financial

             information, including, but not limited to, information associated

             with Defendants’ User Accounts and Defendants’ Merchant

             Storefronts, a full accounting of Defendants’ sales history and listing

             history under such accounts and Defendants’ Financial Accounts




                                         9
     Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 15 of 17




           with any and all Financial Institutions associated with Defendants’

           User Accounts and Defendants’ Merchant Storefronts; and

     iv.   Defendants’ manufacturing, importing, exporting, advertising,

           marketing, promoting, distributing, displaying, offering for sale

           and/or selling of Counterfeit Products, or any other products

           bearing one or more of the Off-White Marks and/or marks that are

           confusingly similar to, identical to and constitute an infringement of

           the Off-White Marks.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service

     may be made on, and shall be deemed effective as to Defendants if it is

     completed by one of the following means:

a)     delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

       (including NutStore, a large mail link created through Rmail.com or via

       website publication through a specific page dedicated to this Lawsuit

       accessible through ipcounselorslawsuit.com) where each Defendant

       will be able to download a PDF copy of this Order, to Defendants’ e-mail

       addresses to be determined after having been identified by AliExpress

       pursuant to Paragraph V(C); or

b)     delivery of a message to Defendants through the system for

       communications established by the Third Party Service Providers on

       their respective platforms, providing a link to a secure website (such as

       NutStore or a large mail link created through Rmail.com) where each

       Defendant will be able to download PDF copies of this Order.


                                       10
   Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 16 of 17




5. As sufficient cause has been shown, that such alternative service by

  electronic means ordered in the TRO and herein shall be deemed effective

  as to Defendants, Third Party Service Providers and Financial Institutions

  through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made

  on and deemed effective as to the Third Party Service Providers and

  Financial Institutions if it is completed by the following means:

     a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

        website where PayPal will be able to download a PDF copy of this

        Order   via   electronic   mail   to   PayPal   Legal   Specialist   at

        EEOMALegalSpecialist@paypal.com;

     b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

        website where AliPay.com Co., Ltd., Ant Financial Services will be

        able to download a PDF copy of this Order via electronic mail Mr. Di

        Zhang, Member of the Legal & Compliance Department – IP, at

        di.zd@alipay.com;

     c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

        website where Alibaba will be able to download a PDF copy of this

        Order via electronic mail to Chloe He, Alibaba Group at

        chloe.he@alibaba-inc.com;

     d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

        website where Payoneer Inc. will be able to download a PDF copy of

        this Order via electronic mail to Payoneer Inc.’s Customer Service


                                    11
        Case 1:20-cv-05194-KPF Document 15 Filed 07/31/20 Page 17 of 17




             Management      at   customerservicemanager@payoneer.com          and

             Edward      Tulin,     counsel      for    Payoneer       Inc.,    at

             Edward.Tulin@skadden.com; and

          e) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

             website where PingPong Global Solutions Inc. will be able to

             download a PDF copy of this Order via electronic mail to

             legal@pingpongx.com.

  7. Defendants are hereby given notice that they may be deemed to have

     actual notice of the terms of this Order and any act by them or anyone of

     them in violation of this Order may be considered and prosecuted as in

     contempt of this Court.

  8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until

     a final disposition of this case or until this Order is terminated.

  9. This Order shall remain in effect during the pendency of this action, or

     until further order of the Court.

  10.        Any Defendants that are subject to this Order may appear and move

     to dissolve or modify the Order on two (2) days’ notice to Plaintiff or on

     shorter notice as set by the Court.

     SO ORDERED.

SIGNED this 31st day of July, 2020, at 3:00 p.m.
New York, New York

                                               _________________________________
                                                HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE



                                         12
